         Case 6:18-cv-02002-AA            Document 14        Filed 05/29/20       Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION




WENDY W.,1                                                              Case No. 6:18-cv-02002-AA
                                                                         OPINION AND ORDER
                Plaintiff,

        vs.

ANDREW SAUL, Commissioner of
Social Security,

                Defendant.


AIKEN, District Judge:

        Plaintiff Wendy W. seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying plaintiff’s claims for a

period of disability and disability insurance benefits. This Court has jurisdiction

under 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons below, the Commissioner’s

decision is AFFIRMED.


        1 In the interest of privacy, this opinion uses only the first name and the initial of the last name

of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for the non-governmental party’s immediate family member.



Page 1 – OPINION AND ORDER
        Case 6:18-cv-02002-AA     Document 14    Filed 05/29/20   Page 2 of 20




                                  BACKGROUND

      On January 21, 2015, plaintiff protectively applied for a period of disability

and disability insurance benefits. Tr. 171. She alleged disability beginning June 21,

2013, due a herniated disc post-surgery, scoliosis, arthritis, and a tear in her right

knee. Tr. 209. Plaintiff’s claim was denied initially and again upon reconsideration.

Tr. 100, 107. Plaintiff appeared before an Administrative Law Judge (“ALJ”) at a

hearing held on July 31, 2017. Tr. 35. At the hearing, plaintiff was represented by

an attorney and amended her onset date to her fiftieth birthday, March 16, 2015. Tr.

49. A vocational expert (“VE”) also appeared and testified at the hearing. Tr. 37.

Following the hearing, the ALJ issued an unfavorable decision and the Appeals

Council denied review, making the ALJ’s decision the final decision of the

Commissioner. This action followed.

                             DISABILITY ANALYSIS

      A claimant is disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for a continuous period of

not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set

out a five-step sequential process for determining whether an applicant is disabled

within the meaning of the Social Security Act.” Keyser v. Comm’r, 648 F.3d 721, 724

(9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a
      substantially gainful activity? (2) Is the claimant’s impairment severe?
      (3) Does the impairment meet or equal one of a list of specific
      impairments described in the regulations? (4) Is the claimant able to



Page 2 – OPINION AND ORDER
       Case 6:18-cv-02002-AA     Document 14     Filed 05/29/20     Page 3 of 20




      perform any work that he or she has done in the past? and (5) Are there
      significant numbers of jobs in the national economy that the claimant
      can perform?

Id. at 724–25; see also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

      The claimant bears the burden of proof at steps one through four. Bustamante,

262 F.3d at 953. The Commissioner bears the burden of proof at step five. Id. at 953-

54. At step five, the Commissioner must show that the claimant can perform other

work that exists in significant numbers in the national economy, “taking into

consideration the claimant’s residual functional capacity, age, education, and work

experience.”    Tackett   v.   Apfel,   180   F.3d   1094,   1100    (9th   Cir.   1999);

20 C.F.R. § 404.1560(c). If the Commissioner fails to meet this burden, the claimant

is disabled.   20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v).      If, however, the

Commissioner proves that the claimant can perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d

at 953–54.

                          COMMISSIONER’S DECISION

      The ALJ performed the sequential analysis, noting that plaintiff met the

insured status requirements of the Social Security Act through September 30, 2020.

Tr. 17. At step one, the ALJ found that plaintiff had not engaged in substantial

gainful activity since her amended onset date. Id. At step two, the ALJ found that

plaintiff had one severe impairment: degenerative disc disease (“DDD”). Id. At step

three, the ALJ found that plaintiff’s impairment or combination of impairments did




Page 3 – OPINION AND ORDER
          Case 6:18-cv-02002-AA   Document 14     Filed 05/29/20   Page 4 of 20




not meet or medically equal the severity of one of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. Tr. 18.

      The ALJ then assessed plaintiff’s residual functional capacity (“RFC”).

20 C.F.R. § 404.1520(e). The ALJ found that plaintiff retained the RFC to perform

light work, as defined in 20 C.F.R. § 404.1567(b), with additional limitations:

      [Plaintiff] can lift/carry 20 pounds occasionally and 10 pounds
      frequently, sit for 6/8 hours, and stand/walk for 6/8 hours, except the
      claimant can occasionally climb ladders, ropes and scaffolds; can
      occasionally kneel, crouch, and crawl; can frequently, but            not
      constantly, reach overhead with the right, dominant, upper extremity;
      and requires the ability to alternate between standing and sitting at will
      while remaining on task.

Tr. 18.

      At step four, the ALJ found that plaintiff could not perform any of her past

relevant work. Id. At step five, the ALJ found that based on plaintiff’s age, education,

work experience, and RFC, jobs existed in significant numbers in the national

economy that plaintiff could perform, such that plaintiff could sustain substantial

gainful employment despite her impairments. Tr. 23. Specifically, the ALJ found

that plaintiff could perform representative occupations like cashier II, electronics

worker, and small products assembler. Id. As a result, the ALJ concluded that

plaintiff was not disabled under the Act. Id.

                             STANDARD OF REVIEW

      The district court must affirm the Commissioner’s decision if the decision is

based on proper legal standards and the legal findings are supported by substantial

evidence in the record. Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004).



Page 4 – OPINION AND ORDER
       Case 6:18-cv-02002-AA     Document 14    Filed 05/29/20   Page 5 of 20




Substantial evidence “means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (citation and internal quotation marks omitted).           In reviewing the

Commissioner’s alleged errors, this Court must weigh “both the evidence that

supports and detracts from the [Commissioner’s] conclusion.” Martinez v. Heckler,

807 F.2d 771, 772 (9th Cir. 1986).

      When the evidence before the ALJ is subject to more than one rational

interpretation, courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198

(citing Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court,

however, cannot affirm the Commissioner’s decision on a ground that the agency did

not invoke in making its decision. Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir.

2006). Finally, a court may not reverse an ALJ’s decision on account of an error that

is harmless. Id. at 1055–56. “[T]he burden of showing that an error is harmful

normally falls upon the party attacking the agency’s determination.” Shinseki v.

Sanders, 556 U.S. 396, 409 (2009).

                                     DISCUSSION

      Plaintiff asserts that the ALJ erred by improperly discounting her subjective

symptom testimony and medical opinion evidence.

I.    Subjective Symptom Testimony

      Plaintiff contends that the ALJ erred by discounting her subjective symptom

testimony. When a claimant’s medically documented impairments reasonably could

be expected to produce some degree of the symptoms complained of, and the record




Page 5 – OPINION AND ORDER
         Case 6:18-cv-02002-AA         Document 14        Filed 05/29/20     Page 6 of 20




contains no affirmative evidence of malingering, the ALJ must provide “specific, clear

and convincing reasons” for rejecting the claimant’s testimony regarding the severity

of her symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). A

general assertion that the claimant is not credible is insufficient; the ALJ must “state

which . . . testimony is not credible and what evidence suggests the complaints are

not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The ALJ must

make findings that are sufficiently specific to permit the reviewing court to conclude

that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014).

       If the “ALJ’s credibility finding is supported by substantial evidence in the

record, [the court] may not engage in second-guessing.” Thomas v. Barnhart, 278

F.3d 947, 959 (9th Cir. 2002). When an ALJ provides several specific reasons to

discount a plaintiff’s testimony, the ALJ’s reliance on some invalid reasons is

harmless if the ALJ’s remaining reasoning and ultimate credibility determination

were adequately supported by substantial evidence in the record.                      Carmickle v.

Comm’r, 533 F.3d 1155, 1162–63 (9th Cir. 2008).

       At the hearing, plaintiff testified about symptoms related to her back, neck,

and knee impairments. Tr. 40–63.2 Plaintiff explained that her impairments are

mostly in her back and neck. Tr. 44. It began with pain on the right side of her lower


        2 Plaintiff also provided a Function Report in February 2014. Tr. 197–204. But the ALJ’s

decision focused on plaintiff’s hearing testimony and her symptom reports reflected in medical records
and the April 2015 Consultative Examination Report of N. Williams, M.D. Tr. 329–37. The ALJ
concluded that because the report was “completed more than one year prior to the amended alleged
onset date,” plaintiff’s “report of daily activities during the adjudicative period” as noted in Dr.
Williams’ report “deserves more weight.” Tr. 22. Plaintiff does not challenge that aspect of the ALJ’s
decision.



Page 6 – OPINION AND ORDER
       Case 6:18-cv-02002-AA      Document 14      Filed 05/29/20   Page 7 of 20




back, where MRIs revealed a “herniated bulging disk.” Tr. 45. Plaintiff testified that

her doctors “wanted me to do therapy for a year which, of course, that’s not going to

fix it[,]” so she “had to wait a whole year and be in pain.” Id. When she did get

surgery, the initial pain resolved, but the pain moved to her left side. Id. Plaintiff

testified that her “left side hurts most of the time now[,]” from her upper back down

her leg. Id. Plaintiff experienced daily back pain. Tr. 47. She took prescription pain

medication when her pain was “really bad” but preferred not to and would usually

lay down instead. Tr. 46.

      Plaintiff could not turn her head too quickly and, if she had to look down a lot,

her neck would lock up. Tr. 51–52. When plaintiff turned her head too far in either

direction, it would “pinch [her] whole side” and “the pain [would] go[] all the way

through down . . . into [her] fingertips” causing numbness in her hands. Tr. 52.

Plaintiff testified that she could only sit for “a half hour to an hour” before her back

would develop a big knot where it would pinch, and she would need to stand up. Tr.

54–55. She also testified that she could not stand for very long because of her back

pain. Tr. 55. Plaintiff estimated that she could sit and stand for about two hours

before taking a longer break and that she spent about half of her day laying down.

Tr. 57. She also estimated that she could comfortably lift ten pounds, but any more

weight would cause her pain to flare up. Tr. 58.

      Plaintiff testified that most days, she would eat breakfast, straighten the house

up, sweep the floor, and then watch TV while resting on her back. Tr. 47. Most days,

plaintiff would also alternate between laying down to give her back a break and




Page 7 – OPINION AND ORDER
       Case 6:18-cv-02002-AA      Document 14     Filed 05/29/20   Page 8 of 20




getting up to do housework. Tr. 57. Plaintiff’s pain also impacted her ability to sleep,

so she needed to take two or three one-to-two hour naps each day. Tr. 59.

      For the past couple months before the hearing, plaintiff could not “even walk

half a block down to get the mail.” Tr. 53. She also testified that because of her pain,

it was “impossible” to leave her house and she would be “bawling if [she had] to try

to go anywhere.” Id. Plaintiff later clarified that she did drive a couple times a week

to go to the grocery store. Id. Sometimes on those trips, plaintiff’s back would “lock[]

up” when she sat, and it would take her a while to get out of her car. Tr. 40.

      In September 2016, she had to quit her part-time job at American Greetings

because she could not lift heavy boxes anymore. Tr. 43, 50. But before then, in 2015,

she experienced pain so severe that she could barely walk and got a doctor’s note to

excuse her from work for a couple days. Tr. 48–49. Plaintiff also testified that her

knee had a “tear in it from bending up and down” at that job, and she was still

experiencing knee pain. Tr. 54. Her knee would hurt when “doing lots of steps or

bending,” walking, and standing. Id.

      Plaintiff’s pain also caused her to stop going to concerts with friends, dancing,

and taking walks, but she had been travelling with her boyfriend. Tr. 55–56. Plaintiff

had recently traveled by plane to Nashville and New Orleans and experienced

varying amounts of pain and discomfort while in transit. Tr. 60–62. On a few

occasions, plaintiff had to give up tickets because she was in too much pain to tolerate

sitting on a plane. Tr. 63.




Page 8 – OPINION AND ORDER
        Case 6:18-cv-02002-AA     Document 14      Filed 05/29/20   Page 9 of 20




      The ALJ found that plaintiff’s medically determinable impairment could be

reasonably expected to cause some of the alleged symptoms, but that her “statements

concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record.” Tr.

20.

      First, the ALJ reasoned that plaintiff’s testimony was inconsistent with her

“generally unremarkable” physical examinations. Tr. 20. The ALJ described the

results of plaintiff’s April 2015 consultative examination with N. Williams, M.D., in

detail. Tr. 19. The ALJ found that they were “generally unremarkable, except for

possible cervical radiculopathy (but Spurling’s and Hoffman’s tests were negative),

and some knee tenderness (but nothing significant was found other than this).” Id.

The ALJ also recounted the evaluations reported in plaintiff’s treatment notes from

March, April, and October 2015 and January and February 2016. Tr. 19–20. The

ALJ concluded that these notes “did not reveal any significant limitations.” Tr. 19–

21. In sum, the ALJ found that the physical examinations conducted by Dr. Williams

and plaintiff’s primary care providers showed that “she has been neurologically intact

[and her] gait has been normal.” Tr. 20. The ALJ also noted that “there was no

treatment or imaging” to support plaintiff’s complaints of knee pain. Tr. 21.

      Although “subjective pain testimony cannot be rejected on the sole ground that

it is not fully corroborated by objective medical evidence, the medical evidence is still

a relevant factor in determining the severity of the claimant’s pain and its disabling




Page 9 – OPINION AND ORDER
        Case 6:18-cv-02002-AA    Document 14     Filed 05/29/20   Page 10 of 20




effects.”   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); 20 C.F.R. §

404.1529(c)(2).

       Plaintiff contends that her treatment notes do reveal “significant limitations.”

She points to a treatment note from February 2016, which stated that plaintiff’s pain

“is now interfering with her ADL’s and life activities.” Tr. 428. However, in context,

the ALJ’s finding refers to limitations based on objective findings made during

physical examinations of plaintiff. The note that plaintiff cites was found in the

section “History of Present Illness” and was recounting plaintiff’s self-report.

Further, the results of examinations conducted by plaintiff’s treatment providers

from 2015 through 2016 support the ALJ’s finding. Most exams showed that plaintiff

had normal range of motion in her neck, back, upper extremities, and lower

extremities; intact strength and sensation; normal neurologic function; and a normal

gait despite occasional tenderness in her back and neck and occasional pain when

moving them. Tr. 389, 390, 387, 382, 424, 429, 431. One note, from March 2015

reported a “mild limping on gait,” Tr. 319, but the next examination, in May 2015,

reported a “normal gait,” Tr. 387.      Finally, only one note, from October 2015,

mentioned an examination for possible pain in plaintiff’s lower extremities, and it

reported “no pain in hips or legs with palpitation.” Tr. 382. Plaintiff points out that

plaintiff was treated for knee pain in June 2013. Tr. 311. But it was reasonable for

the ALJ to focus on plaintiff’s more recent treatment history, particularly when the

treatment notes indicated that any knee pain had consistently improved over time.

Accordingly, the ALJ’s finding is supported by substantial evidence.




Page 10 – OPINION AND ORDER
         Case 6:18-cv-02002-AA      Document 14    Filed 05/29/20   Page 11 of 20




         Plaintiff also argues that imaging supported her pain testimony. First, she

points to neuroimaging of her cervical spine from September 2017. Tr. 29–34. This

evidence was not before the ALJ. Instead, it was additional evidence that plaintiff

submitted to the Appeals Council. The Appeals Council received the evidence and

made it part of the record. Tr. 5. In its decision denying review, the Appeals Council

found “this evidence does not show a reasonable probability that it would change the

outcome of the decision.” Tr. 2. Because the Appeals Council considered this new

evidence in deciding whether to review the ALJ’s decision, the Court must also

consider this evidence in determining whether the Commissioner’s decision is

supported by substantial evidence. Brewes v. Comm’r, 682 F.3d 1157, 1163 (9th Cir.

2012).

         Some aspects of this new evidence support plaintiff’s disability allegations, but

it does not sufficiently undermine the ALJ’s determination. Andrew Kokkino, M.D.,

reviewed the neuroimaging and found that it revealed the presence of “severe”

cervical spondylosis at C5-6, producing bilateral foraminal stenosis in addition to an

osteophythic ridge with disc protrusion at C6-7. Tr. 33–34. Although those findings

indicated further degeneration, Dr. Kokkino’s physical examination of plaintiff,

which was conducted the same day, demonstrated no additional impact on plaintiff’s

functioning. Plaintiff continued to have normal muscle bulk, strength, sensation,

gait, coordination, and reflexes. Compare Tr. 31-33 with Tr. 20, 340–42. Plaintiff

asserts that Dr. Kokkino “recommended surgery despite largely normal neurological

testing,” Pls. Br. at 13, but that is not entirely accurate. Dr. Kokkino reported that




Page 11 – OPINION AND ORDER
       Case 6:18-cv-02002-AA       Document 14     Filed 05/29/20   Page 12 of 20




“[i]f it comes to surgery, [I] believe this requires an anterior cervical discectomy across

the C5-6 and C6-7 levels with anterior plating across T5-7.” Tr. 34 (emphasis added).

And he discussed the risks and benefit of that procedure with plaintiff. Id. But Dr.

Kokkino’s notes do not suggest that he endorsed surgical intervention at that time.

       Plaintiff also points to imaging of her knee from 2013, almost two years before

plaintiff’s amended onset date, including an x-ray taken on June 3, 2013, and an MRI

taken on June 21, 2013. Tr. 317, 311. Mike Milstein, M.D., a radiologist, reviewed

the x-ray and assessed possible “mild” narrowing of the medial femorotibial joint

compartment.     Tr. 313.    Darian Morray, M.D., reviewed the MRI, assessed “a

degenerative type tear” of the meniscus with abnormal signal contacts, and diagnosed

“[grade] 1 to 2” chondromalacia. Tr. 318. Although these images and reports might

undermine the ALJ’s blanket statement that there was “no imaging” to support

plaintiff’s complaints of knee pain, medical evidence that predates the alleged onset

of disability is of limited relevance. Carmickle, 533 F.3d at 1165. Accordingly, this

evidence is not sufficient to undermine the ALJ’s determination that plaintiff’s

treatment record as a whole was inconsistent with plaintiff’s complaints of

debilitating knee pain at the hearing.

       Second, the ALJ reasoned that plaintiff’s treatment history did not support the

“level of [her] complaints.” Tr. 20. The ALJ observed that plaintiff testified that she

“takes pain medication only when she has flare-ups” and that “laying down also helps

her back pain.” Tr. 19. The ALJ inferred that plaintiff’s daily pain “must be tolerable

since she takes medication only as needed.” Tr. 21. “[I]f a claimant complains about




Page 12 – OPINION AND ORDER
       Case 6:18-cv-02002-AA      Document 14     Filed 05/29/20   Page 13 of 20




disabling pain but fails to seek treatment, or fails to follow prescribed treatment, for

the pain, an ALJ may use such failure as a basis for finding the complaint unjustified

or exaggerated.” Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007).

      Plaintiff argues that the ALJ erred in relying on plaintiff’s limited use of

medication to discount her claims of severe daily pain because plaintiff has good

reasons not to take medications, but the record suggests that plaintiff could take

certain medications without major side effects. Plaintiff testified that she cannot take

non-steroidal anti-inflammatory drugs because she has only one kidney, but her

condition does not appear to prevent her from using all over-the-counter pain

treatments. In fact, she testified that she could and did take Tylenol for her pain.

Tr. 58. Plaintiff has also been prescribed medications, including Percocet, Tr. 428,

Gabapentin, Tr. 426, and Tramadol, id., to manage her pain, but she testified that

she prefers to lie down when experiencing severe pain because she does not like how

they make her feel. Tr. 46. At the hearing, she testified that they made her sleepy

or sick. Id. Plaintiff noted that she could take Percocet without getting sick, id.,

though a treatment note from February 2016 indicates that plaintiff avoided taking

Percocet because it “makes her feel uncomfortable[,]” Tr. 424.            An ALJ may

permissibly infer that a plaintiff’s pain was not as disabling as they claimed from the

fact that the plaintiff did not seek an alternative treatment after stopping an effective

medication due to mild side effects. Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008).




Page 13 – OPINION AND ORDER
       Case 6:18-cv-02002-AA     Document 14     Filed 05/29/20   Page 14 of 20




      As the ALJ also noted, physical therapy helped with plaintiff’s pain when she

attended it in late 2015, but she failed to follow up with physical therapy in 2016

because she had been travelling with her boyfriend. Tr. 20. Plaintiff’s favorable

response to a “conservative treatment” like physical therapy, coupled with plaintiff’s

failure to follow through with that treatment despite a favorable response, also

undermines plaintiff’s testimony regarding the disabling nature of her pain.

Tommasetti, 533 F.3d at 1040.

      Finally, the ALJ reasoned that plaintiff’s reported activities were inconsistent

with her alleged limitations. Specifically, the ALJ observed that plaintiff “is able to

travel frequently despite the physical demands[,]” Tr. 20, and that her reported

“daily activities are quite involved[,]” Tr. 21. An ALJ may use a claimant’s daily

activities to discount symptom testimony if the activities “contradict [the claimant’s]

other testimony.” Orn, 495 F.3d at 639.

      The ALJ provided a thorough explanation of the ways that plaintiff’s air travel

and testimony about her travel experiences contradicted her testimony about her

pain, her sitting, standing, and walking limitations, and her need for daily naps. The

ALJ reasoned:

      [Plaintiff] testified that she is able to travel by airplane with her
      boyfriend to places like Nashville, TN and New Orleans, LA. To get to
      these locations, it would take hours of sitting at airports and in
      airplanes, which conflicts with her testimony regarding how long she
      can sit. Travel also indicates that she is standing and walking for longer
      times and distances than alleged, as airports have large spaces often
      requiring substantial walking, and travelling usually requires waiting
      in lines. She testified that her boyfriend handles her luggage, but
      treatment notes reflected she was pulling a suitcase. . . . This
      information also challenges her claim that she needs to nap every day.



Page 14 – OPINION AND ORDER
       Case 6:18-cv-02002-AA       Document 14     Filed 05/29/20   Page 15 of 20




       While she claims that traveling is very difficult and “awful,” she said she
       still does it, suggesting it is more tolerable than described in her
       testimony.

Tr. 21. Although plaintiff’s testimony indicates that she may have used a wheelchair

once while travelling—she commented that, on her first trip, she “cried a lot” and was

“ready for the wheelchair,” see Tr. 61—that accommodation does not undermine the

majority of the ALJ’s analysis and provides further support for the ALJ’s reasoning

related to plaintiff’s ability to tolerate sitting for long periods of time. Plaintiff also

testified that she had given up some plane tickets because she was in too much pain

to travel. Tr. 63. At the same time, the record shows that plaintiff did manage to

make three long-distance plane trips to Las Vegas, Nashville, and New Orleans in

2016. Tr. 61, 378, 424. Here, the ALJ’s interpretation of plaintiff’s testimony may

not be the only reasonable one, but it is still a reasonable interpretation supported by

substantial evidence that is entitled to deference. Molina v. Astrue, 674 F.3d 1104,

1111 (9th Cir. 2012).

       The ALJ also found plaintiff’s “daily activities are quite involved[,]” noting that

plaintiff reported “being able to handle her own personal care, cook, do chores such

as laundry (twice per week), dust (once per week), vacuum (three times per week),

and grocery shop (twice per week), walk up to two miles, drive, and shop for clothes

at the mall and have lunch with friends.” Tr. 21. The ALJ reasoned that the nature

and frequency of the activities “suggest a level of functioning greater than what

[plaintiff] has alleged in her application and testimony.” Id.




Page 15 – OPINION AND ORDER
        Case 6:18-cv-02002-AA       Document 14   Filed 05/29/20   Page 16 of 20




        Plaintiff contends that her activities are not “quite involved” and asserts that

her ability to walk two miles when she is not in pain does not demonstrate that

plaintiff is able to work more than part-time or stand for more than four hours in a

day. Pl’s. Br. at 15.

        “ALJs must be especially cautious in concluding that daily activities are

inconsistent with       testimony   about pain, because impairments that would

unquestionably preclude work and all the pressures of a workplace environment will

often be consistent with doing more than merely resting in bed all day.” Garrison v.

Colvin, 759 F.3d 995, 1016 (9th Cir. 2014). “[D]isability claimants should not be

penalized for attempting to lead normal lives in the face of their limitations.” Id. But

even if the ALJ erred in relying on plaintiff’s self-care, housework, and occasional

ability to walk two miles, that error was harmless because the ALJ provided several

other valid reasons to discount plaintiff’s symptom testimony. Batson, 359 F.3d at

1197.

II.     Medical Opinion Evidence

        Plaintiff also challenges the ALJ’s weighting of the opinions from Physician’s

Assistant Lisa Moeller and Scott Johnson, M.D. PA Moeller was plaintiff’s primary

care provider and had treated plaintiff at Oregon Medical Group since December

2011. PA Moeller and Dr. Johnson, another provider at Oregon Medical Group,

submitted a joint “Spine Medical Sources Statement” on September 8, 2016. Tr. 348–

51.




Page 16 – OPINION AND ORDER
       Case 6:18-cv-02002-AA      Document 14      Filed 05/29/20   Page 17 of 20




      In the statement, PA Moeller and Dr. Johnson diagnosed “hip pain, back pain,

neck pain.” Tr. 348.      They reported that plaintiff’s symptoms included “pain,

decreased movement and function, fatigue and anxiety due to chronic pain.” Id. PA

Moeller and Dr. Johnson opined that plaintiff could walk up to half a block without

rest or severe pain; could tolerate sitting for ten minutes at a time, standing for five

minutes at a time, sitting for less than two hours in an eight-hour day, and standing

and walking for less than two hours in an eight-hour day. Tr. 349. They also opined

that plaintiff could not work a full eight-hour day and needed a job that allowed

shifting at will from sitting to standing or walking, four-to-five minute walks every

ten-to-fifteen minutes, and unscheduled breaks every thirty-to-forty-five minutes.

Tr. 349–50. Finally, they opined that plaintiff was limited to lifting ten pounds

rarely; rarely crouching, squatting, and climbing stairs; never twisting, stooping, or

climbing ladders; reaching in front of her body and overhead 50% of the time; and

that plaintiff would likely be “off task” 25% or more of the day. Tr. 350–51.

      Social security law recognizes three types of medical sources: (1) treating, (2)

examining, and (3) non-examining. Garrison, 759 F.3d at 1012. An “ALJ must

explicitly reject medical opinion, or set forth specific, legitimate reasons for crediting

one medical opinion over another.” Id. Because PA Moeller and Dr. Johnson are

treating sources, their opinions are generally entitled to more weight than those given

by doctors who did not treat plaintiff. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

1995). But, because their opinions were contradicted by examining physician Dr.

Williams, Tr. 334–35, and non-examining consulting physicians Susan Moner, M.D.,




Page 17 – OPINION AND ORDER
       Case 6:18-cv-02002-AA     Document 14     Filed 05/29/20   Page 18 of 20




Tr. 79–86, and Mary Ann Westfall, M.D., Tr. 94–95, they were not entitled to

controlling weight, and the ALJ could validly discount them by providing “specific

and legitimate reasons” that were supported by substantial evidence in the record.

Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008). “The ALJ can meet

this burden by setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating [their] interpretation thereof, and making

findings.” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

      Here, the ALJ gave PA Moeller and Dr. Johnson’s opinions “little weight” and

expressly credited Dr. Williams’ April 2015 opinions over theirs. Tr. 22. The ALJ

reasoned that plaintiff’s treatment records from 2015 and 2016 “showed only a

minimal physical examination was conducted in order to support their opinion[,]”

while Dr. Williams “conducted an extensive physical examination to support his

opinion.”   Id.   The found no evidence of a “significant worsening” in plaintiff’s

condition since Dr. Williams’ exam. Id. The ALJ also found plaintiff’s treatment

provider’s opinion that plaintiff was completely debilitated in September 2016 was

inconsistent with the lack of any “recent treatment for these supposedly disabling

impairments” and plaintiff’s ability to travel earlier that year. Tr. 22.

      The ALJ did not commit harmful legal error when evaluating PA Moeller and

Dr. Johnson’s joint opinions. The ALJ’s decision to credit Dr. Williams’ opinion over

plaintiff’s treating provider because his April 2015 exam was more extensive than the

several exams PA Moeller conducted during the relevant period fails to fully account

for the length and nature of PA Moeller and plaintiff’s treating relationship. But any




Page 18 – OPINION AND ORDER
       Case 6:18-cv-02002-AA     Document 14    Filed 05/29/20   Page 19 of 20




error in relying on this reason was harmless because the ALJ provided several

specific and legitimate reasons to reject their opinions. Molina, 674 F.3d at 1115.

      Inconsistency between a treating provider’s opinion and a claimant’s activities

may constitute a specific and legitimate reason to discount that opinion. Ghanim v.

Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014). As discussed above, the ALJ reasonably

explained how plaintiff’s long-distance air travel was inconsistent with extreme

limitations in sitting, standing, and walking and the need for multiple daily naps,

specifically, and debilitating symptoms, generally. Although plaintiff did not engage

in that kind of travel daily, it was reasonable for the ALJ to find that the

inconsistencies undermined her treatment providers’ opinions when she had done

some of that traveling in the six month period between her last treatment visit to

Oregon Medical Group and the date of PA Moeller and Dr. Johnson’s report.

      Similarly, the ALJ could validly infer that plaintiff’s gap in treatment was

inconsistent with PA Moeller and Dr. Johnson’s report of severe, debilitating pain

and extreme physical limitations when there was no other apparent reason for

plaintiff’s lack of treatment. See Ghanim, 763 F.3d at 1161 (including frequency of

examination in the factors that the ALJ may consider in weighting a treating

physician’s opinion); Blacksher v. Berryhill, 762 Fed. App’x 372, 375 (9th Cir. 2019)

(concluding that the ALJ properly relied on plaintiff’s gaps in treatment with his

mental health provider to discount the provider’s opinions); Green v. Berryhill, 731

Fed. App’x 596, 598 (9th Cir. 2018) (concluding that the ALJ provided specific and

legitimate reasons to reject a treating physician’s opinion when the ALJ reasoned




Page 19 – OPINION AND ORDER
       Case 6:18-cv-02002-AA       Document 14   Filed 05/29/20   Page 20 of 20




that “a gap in treatment was inconsistent with the alleged severity of Green’s

limitations”).

        In sum, the ALJ’s decision is supported by substantial evidence in the record

and free of harmful legal error.

                                    CONCLUSION

       The Commissioner’s decision is AFFIRMED, and this case is DISMISSED.

       IT IS SO ORDERED.

       Dated this 29th
                  ____ day of May 2020.




                                     /s/Ann Aiken
                             __________________________
                                    Ann Aiken
                            United States District Judge




Page 20 – OPINION AND ORDER
